Order, Supreme Court, New York County (Leland DeGrasse, J.), entered March 23, 1994, which, insofar as appealed from, dismissed plaintiff’s fourth cause of action alleging a due process violation, unanimously affirmed, without costs.
Since with respect to his fourth cause of action alleging a due process violation plaintiff failed to follow the mandate of Public Housing Law § 157 (1), which requires that the complaint allege that a claim was timely presented to the Authority and that the Authority failed to satisfy said claim before an action is commenced against the Authority, and since plaintiff also failed to actually give timely notice of said claim to the Authority, dismissal was warranted (see, Davidson v *456Bronx Mun. Hosp., 64 NY2d 59; Reaves v City of New York, 177 AD2d 437). In addition, plaintiffs alleged due process cause of action only seeks to protect his own personal rights, and thus the public interest exception to Public Housing Law § 157 (1) is clearly inapplicable here (see, e.g., 423 S. Salina St. v City of Syracuse, 68 NY2d 474, 493, cert denied 481 US 1008).
We also note that even if plaintiff had complied with the notice requirements, his purported due process violation claim fails to sufficiently state a cause of action. Not only has plaintiff failed to adequately demonstrate that a valid property interest had been violated at the time of his alleged on-the-job injury sustained in July 1986 (see, Grossman v Axelrod, 646 F2d 768, 770 [2d Cir]), it appears that plaintiffs due process claim is merely an attempt to recast his previously dismissed negligence cause of action and accordingly, it is barred by the doctrine of res judicata (see, Romano v Astoria Fed. Sav. & Loan Assn., 111 AD2d 751, appeal dismissed 66 NY2d 916; Smith v Russell Sage Coll., 54 NY2d 185).
We have considered plaintiffs other claims and find them to be meritless. Concur—Sullivan, J. P., Ellerin, Wallach, Asch and Williams, JJ.